27 F.3d 554
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.David W. EISENBERG, Plaintiff, Appellant,v.Robert MCDONNELL, ET AL., Defendants, Appellees.
No. 93-1021
United States Court of Appeals,First Circuit.
June 15, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  William G. Young, U.S. District Judge ]
David W. Eisenberg on brief pro se.
D.Mass.
AFFIRMED.
Before Torruella, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
The orders of the district court that are the subject of this appeal are affirmed.  Plaintiff- appellant David Eisenberg's brief offers no argument in support of this appeal, instead raising irrelevant challenges to this court's actions in prior appeals filed by him.  In any event, we see no error in the district court's orders.